Name: 76/653/EEC: Commission Decision of 7 July 1976 authorizing the kingdom of Denmark and the French republic to certify seed of certain species of cereals, under special conditions (Only the French and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-08-20

 Avis juridique important|31976D065376/653/EEC: Commission Decision of 7 July 1976 authorizing the kingdom of Denmark and the French republic to certify seed of certain species of cereals, under special conditions (Only the French and Danish texts are authentic) Official Journal L 229 , 20/08/1976 P. 0032 - 0032+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 6 . COMMISSION DECISION OF 7 JULY 1976 AUTHORIZING THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC TO CERTIFY SEED OF CERTAIN SPECIES OF CEREALS , UNDER SPECIAL CONDITIONS ( ONLY THE FRENCH AND DANISH TEXTS ARE AUTHENTIC ) ( 76/653/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ) , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 26 JUNE 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 2 ( 2 ) ( D ) THEREOF , HAVING REGARD TO THE REQUESTS MADE BY THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC , WHEREAS AS A GENERAL RULE ALL CEREAL SEED PRODUCTION MUST UNDERGO OFFICIAL FIELD INSPECTIONS ; WHEREAS , HOWEVER , THE ABOVEMENTIONED DIRECTIVE PERMITS THIS OBLIGATION TO BE DISPENSED WITH UNDER CERTAIN CONDITIONS FOR THE PRODUCTION OF SEED OF THE CATEGORIES " CERTIFIED SEED , FIRST GENERATION " AND " CERTIFIED SEED , SECOND GENERATION " ; WHEREAS IT HAS BEEN ESTABISHED THAT THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC HAVE SATISFIED THESE CONDITIONS ; WHEREAS THE REQUEST OF THESE TWO COUNTRIES SHOULD THEREFORE BE GRANTED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC ARE HEREBY AUTHORIZED UNTIL 31 DECEMBER 1978 OFFICIALLY TO CERTIFY AS " CERTIFIED SEED , FIRST GENERATION " OR AS " CERTIFIED SEED , SECOND GENERATION " SEED OF OATS , BARLEY , RICE , WHEAT AND SPELT , WHICH HAS NOT UNDERGONE AN OFFICIAL FIELD INSPECTION , PROVIDED THAT THE CONDITIONS LAID DOWN IN THE FIRST AND SECOND INDENTS OF ARTICLE 2 ( 2 ) ( D ) OF THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ARE SATISFIED . ARTICLE 2 THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC SHALL NOTIFY THE COMMISSION OF THE MEASURES TAKEN UNDER THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK AND THE FRENCH REPUBLIC . DONE AT BRUSSELS , 7 JULY 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION